621 F.3d 1001 (2010)
Windy PAYNE, individually and as guardian on behalf of; D.P., a minor child, Plaintiffs-Appellants,
v.
PENINSULA SCHOOL DISTRICT, a municipal corporation; Artondale Elementary School, a municipal corporation; Jodi Coy, in her individual *1002 and official capacity; James Coolican, in his individual and official capacity; Jane Does 1-10; John Does 1-10, Defendants-Appellees.
No. 07-35115.
United States Court of Appeals, Ninth Circuit.
September 7, 2010.
Thomas Brian Vertelis, Esquire, Gordon, Thomas, Honeywell, Malanca, Peterson & Daheim, LLP, Tacoma, WA, for Plaintiffs-Appellants.
Donald F. Austin, Esquire, Michael A. Patterson, Esquire, Patterson Buchanan Fobes Leitch & Kalzer, Inc., PS, Seattle, WA, for Defendants-Appellees.
Prior report: 598 F.3d 1123.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.